Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s submission filed 15 May 2022, has been entered and acknowledged by the examiner. 
Applicant’s arguments, filed 15 May 2022, with respect to the rejections of claims 1-6, 10-16 have been fully considered and are persuasive.  These rejections have been withdrawn. Applicant made no arguments with respect to the rejections of claims 7-9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Medley et al. (USPN 2007/0127249).
With regard to claim 7,
Medley et al. disclose a lighting device assembly, comprising: a versatile base (280) which may be placed on a flat surface, mounted to a wall, mounted to a ceiling, or hung by an electrical cord; an electrical cord attachment (See paragraph 22); the lighting device capable of operating as a table lamp, floor lamp mounted wall lamp or hung overhead lamp (intended use limitations are considered anticipated if the prior art is capable of being used as claimed, as is the case in this instance) a cut out (262) within the base; the cut out within the base allows the base to lay flat on a horizontal surface, or be mounted to a horizontal or vertical surface. While Medley et al. do not disclose the location of the cord attachment or keyhole mounting apertures, attaching a cord to the center of the base with a 90-degree pivot and providing one or more keyhole mounting apertures were well known to and widely practiced by those of ordinary skill in the art at the time of the invention to provide a direct connection and securely fasten articles and therefore would have been obvious to the same to incorporate into the assembly of Medley et al.5a cut out within the base; the cut out within the base allows the base to lay flat on a horizontal surface, or be mounted to a horizontal or vertical surface; and one or more keyhole mounting apertures.  

10With regard to claim 8,
Medley et al. disclose the lighting device assembly as claimed in claim 7. While Medley et al. do not disclose a rubberized insert at the bottom of the base, such an insert was well known to and widely used by those of ordinary skill in the art at the time of the invention to prevent items from sliding and therefore would have been obvious to the same to incorporate into the assembly of Medley et al.

With regard to claim 9,
Medley et al. disclose the lighting device assembly as claimed in claim 7. While Medley et al. do not disclose the electrical cord comprised of cloth, such a material was well known to and widely used by those of ordinary skill in the art at the time of the invention and would have been obvious to the same to incorporate into the assembly of Medley et al. in order to suit aesthetic preference.
Allowable Subject Matter
Claims 1-6, 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose nor render obvious, in combination with the other limitations of the claims, a lighting device having an opaque decorative sleeve abutting the base and held in place by the top, the sleeve removable by the removal of the top while the lamp remains operable. Claims 1, 10 are therefore allowed. Claims 2-6, 11-16 are allowed due to their dependence upon claim 1 or 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2016/0178156, 8777445, 2010/0046240, 5598652.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571)270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2875